Case 1:21-cv-22216-BB Document 5 Entered on FLSD Docket 06/17/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-cv-22216-Bloom/Otazo-Reyes

 SARA VIDAL,

         Plaintiff,

 v.

 ANDREW M. SAUL,
 Commissioner of Social Security,

       Defendant.
 ______________________________/

      ORDER GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

         THIS CAUSE is before the Court upon Plaintiff Sara Vidal’s (“Plaintiff”) Application to

 Proceed in District Court without Paying Fees or Costs, ECF No. [3] (“Motion”), filed on June 16,

 2021. The Court has carefully reviewed the Motion, the record in this case, the applicable law, and

 is otherwise fully advised. For the reasons discussed below, the Motion is granted.

         Section 1915 requires a determination as to whether “the statements in the [applicant’s]

 affidavit satisfy the requirement of poverty.” Watson v. Ault, 525 F.2d 886, 891 (5th Cir. 1976);

 see 28 U.S.C. § 1915(a)(1). An applicant’s “affidavit will be held sufficient if it represents that the

 litigant, because of his poverty, is unable to pay for the court fees and costs, and to support and

 provide necessities for himself and his dependents.” Martinez v. Kristi Kleaners, Inc., 364 F.3d

 1305, 1307 (11th Cir. 2004); see also Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339

 (1948) (IFP status need not be granted where one can pay or give security for the costs “and still

 be able to provide himself and dependents with the necessities of life.”). The Department of Health

 and Human Services (HHS) poverty guidelines are central to an assessment of an applicant’s

 poverty. See Taylor v. Supreme Court of New Jersey, 261 F. App’x 399, 401 (3d Cir. 2008) (using
Case 1:21-cv-22216-BB Document 5 Entered on FLSD Docket 06/17/2021 Page 2 of 3

                                                        Case No. 21-cv-22216-Bloom/Otazo-Reyes


 HHS Guidelines as basis for section 1915 determination); Lewis v. Ctr. Mkt., 378 F. App’x 780,

 784 (10th Cir. 2010) (affirming use of HHS guidelines). The section 1915 analysis requires

 “comparing the applicant’s assets and liabilities in order to determine whether he has satisfied the

 poverty requirement.” Thomas v. Chattahoochee Judicial Circuit, 574 F. App’x 916, 917 (11th

 Cir. 2014). Permission to proceed in forma pauperis is committed to the sound discretion of the

 court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas, 574 F. App’x at 916

 (“A district court has wide discretion in ruling on an application for leave to proceed IFP.”).

        In the Motion, Plaintiff represents that she currently has $3,000.00 in cash or a checking

 or savings account, but that she is not employed and has no income. ECF No. [3] at 1-2. In addition,

 Plaintiff’s daughter pays for all her monthly expenses, including approximately $1,100.00 for

 medical bills, $500.00 for groceries, $95.00 for car insurance, $80.00 for gas, and $75.00 for cell

 phone payments. Id. at 2. Plaintiff also states that she owns a home worth approximately

 $425,000.00, but that she has not been able to make her mortgage payments of $2,725.00 in over

 a year. Id. Plaintiff further explains that the bank has deferred her monthly mortgage payments due

 to the COVID-19 pandemic. Id.

        Based on the foregoing, the Court finds that Plaintiff is unable to pay the required filing

 fee as required for indigent status under section 1915. Therefore, it is ORDERED AND

 ADJUDGED that Plaintiff’s Motion, ECF No. [3], is GRANTED. The Clerk of Court shall issue

 the summonses attached to the Complaint for service by the United States Marshal Service

 (“USMS”). The USMS shall effectuate service no later than July 18, 2021.




                                                  2
Case 1:21-cv-22216-BB Document 5 Entered on FLSD Docket 06/17/2021 Page 3 of 3

                                               Case No. 21-cv-22216-Bloom/Otazo-Reyes


        DONE AND ORDERED in Chambers at Miami, Florida, on June 17, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          3
